1    Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
2    Alameda, Ca. 94501
     Tel: (510) 263-8664
3    Fax: (510) 272-9158

4
     Attorney for Debtor
5    Festus E. Ogbeide

6

7

8                               UNITED STATES BANKRUPTY COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10   In re:                                                  Case No.: 18-40396
11   Festus E. Ogbeide                                       Chapter 11
12                         Debtor
13
                                    COMBINED PLAN OF REORGANIZATION
14
                                       AND DISCLOSURE STATEMENT
15
                                                April 22, 2019
16
                                              INTRODUCTION
17
              This is Debtor’s Combined Chapter 11 Plan of Reorganization and Disclosure Statement
18
     (the Plan). The Plan identifies each known creditor by name and describes how each claim will
19
     be treated if the Plan is confirmed.
20
              Part 1 contains the treatment of creditors with secured claims; Part 2 contains the
21
     treatment of general unsecured creditors: 100% in monthly payments over 60 months. Taxes and
22
     other priority claims would be paid in full, as shown in Part 3
23
              Most creditors (those in impaired classes) are entitled to vote on confirmation of the Plan.
24
     Completed ballots must be received by Debtor’s counsel, and objections to confirmation must be
25
     filed and served, no later than [TBD]. The court will hold a hearing on confirmation of the Plan

                                                       -1-

     Case: 18-40396        Doc# 203      Filed: 04/22/19     Entered: 04/22/19 10:18:58        Page 1 of
                                                      22
     on [TBD] at [TBD].
1
              Attached to the Plan are exhibits containing financial information that may help you
2
     decide how to vote and whether to object to confirmation. Exhibit 1 includes background
3
     information regarding Debtor and the events that led to the filing of the bankruptcy petition and
4
     describes significant events that have occurred during this Chapter 11 case. Exhibit 2 contains
5
     an analysis of how much creditors would likely receive in a Chapter 7 liquidation. Exhibit 3
6
     shows Debtor’s monthly income and expenses. Exhibit 4 describes how much Debtor is required
7
     to pay on the effective date of the plan. Exhibit 5 shows Debtor’s monthly income and expenses
8
     related to each investment property.
9
              Whether the Plan is confirmed is subject to complex legal rules that cannot be fully
10
     described here. You are strongly encouraged to read the Plan carefully and to consult an
11
     attorney to help you determine how to vote and whether to object to confirmation of the Plan.
12
              If the Plan is confirmed, the payments promised in the Plan constitute new contractual
13
     obligations that replace the Debtor’s pre-confirmation debts. Creditors may not seize their
14
     collateral or enforce their pre-confirmation debts so long as Debtor performs all obligations
15
     under the Plan. If Debtor defaults in performing Plan obligations, any creditor can file a motion
16
     to have the case dismissed or converted to a Chapter 7 liquidation, or enforce their non-
17
     bankruptcy rights. Debtor will be discharged from all pre-confirmation debts (with certain
18
     exceptions) if Debtor makes all Plan payments. Enforcement of the Plan, discharge of the
19
     Debtor, and creditors’ remedies if Debtor defaults are described in detail in Parts 5 and 6 of the
20
     Plan.
21
     PART 1: TREATMENT OF SECURED CREDITORS
22
     Creditors’ Rights Remain Unchanged.
23

24    Class       Name of Creditor                          Description of Collateral

25                JP Mortgage Chase Bank, N.A.              3035 Chapman Street, Oakland, Ca. 94601
      1A          Claim 12

                                                      -2-

     Case: 18-40396        Doc# 203     Filed: 04/22/19        Entered: 04/22/19 10:18:58     Page 2 of
                                                     22
1
                  JP Mortgage Chase Bank, N.A.                  3856 West Street, Emeryville, Ca. 94608
      1B          Claim 11
2     1C          Propel Financial Services, LLC                12206 Ormandy Street, Houston, Tx. 77085
                  Claim 14
3
      1D          Propel Financial Services, LLC                12206 Ormandy Street, Houston, Tx. 77085
4                 Claim 15

5             These creditors’ legal, equitable, and contractual rights remain unchanged with respect to
6    the above collateral. The confirmation order will constitute an order for relief from stay.
7    Creditors in these classes shall retain their interest in the collateral until paid in full. These
8    secured claims are not impaired and are not entitled to vote on confirmation of the Plan.
9    Debtor to Make Regular Payments and Pay Arrears Over Time.
10    Class       Name of        Collateral           Regular           Estimated    Interest   Monthly
                  Creditor                            Monthly           Arrears      Rate on    Payment on
11                                                    Payment                        Arrears    Arrears
12    1E          Harris         12206 Ormandy        0                 $6283.84     12%        166
                  County –       Street, Houston,
13                Claim 4        Tx. 77085

14    1F          Harris         12206 Ormandy        0                 $1073.50     0%         23.00
                  County –       Street, Houston,
15                Claim 5        Tx 77085.
      1G          Wells Fargo    2935 Baywalk         3207              $12,000      0%         334
16
                  Bank           Rd Alameda Ca        (Post-
17
                  Claim 3        94502-7912           Petition
                                                      arrears)
18

19

20

21

22

23

24

25


                                                          -3-

     Case: 18-40396          Doc# 203    Filed: 04/22/19          Entered: 04/22/19 10:18:58      Page 3 of
                                                      22
1
     1H      The Bank of     904 Wilson          1301.10        1388.10     0           100
             New York        Avenue,
             Mellon,         Richmond, Ca.
2
             successor       94805
             trustee to
3
             JPMorgan
             Chase Bank,
4
             National
             Association,
5
             as Trustee
             f/b/o holders
6
             of Structured
             Asset
7
             Mortgage
             Investments
8
             II Inc.,
             Bear Stearns
9
             ALT-A Trust
             2005-10,
10
             Mortgage
             Pass-
11
             Through
             Certificates,
12
             Series 2005-
             10
13
             Claim 9
14   1I      Deutsche        6580 Longwalk       2147.73        3723.30     0           156
             Bank            Drive, Oakland,
15           National        Ca. 94611
             Trust
16           Company,
             as trustee,
17
             on behalf of
18           the holders
             of the
19           WaMu
             Mortgage
20           Pass-
             Through
21           Certificates,
             Series
22           2006-AR3
             Claim 10
23
     1M      So. Fondren     12206 Ormandy       0              1507                    100
24           Pl. HOA         St., Houston, Tx.
                             77085
25


                                                     -4-

     Case: 18-40396   Doc# 203      Filed: 04/22/19        Entered: 04/22/19 10:18:58    Page 4 of
                                                 22
              Debtor will pay the entire amount contractually due by making all post-confirmation
1
     regular monthly payments, and by paying all pre-confirmation arrears (including attorneys fees
2
     and late charges) with interest in equal monthly payments as set forth above, due the 1st day of
3
     the month, starting on the effective date. To the extent arrears are determined to be other than as
4
     shown above, appropriate adjustments will be made in the number of payments. Creditors in
5
     these classes shall retain their interest in the collateral until paid in full.
6
              Creditors in these classes may not repossess or dispose of their collateral so long as
7
     Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
8
     impaired and entitled to vote on confirmation of the Plan.
9
     Debtor to Adjust Terms and Pay Amount Due in Full Over Time.
10

11    Class      Name of Creditor      Collateral          Amount           Interest   Monthly    Term
                                                           Due              Rate       Payment
12
      1J         Austen Chang          3035 Chapman        $154,535.61      8%         1573       180
13               Claim 7               Street,                                                    months
                                       Oakland, Ca.
14                                     94601

15
              Debtor will pay the entire amount contractually due with interest through 180 equal
16
     monthly payments, due the 1st day of the month, starting the effective date on the above secured
17
     claims. Creditors in these classes shall retain their interest in the collateral until Debtor makes
18
     all payments on the allowed secured claim specified in the Plan.
19
              Creditors in these classes may not repossess or dispose of their collateral so long as
20
     Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
21
     impaired and are entitled to vote on confirmation of the Plan.
22
              Payments to claimants in these classes may continue past the date Debtor obtains a
23
     discharge. The claimants’ rights against its collateral shall not be affected by the entry of
24
     discharge but shall continue to be governed by the terms of this Plan.
25


                                                         -5-

     Case: 18-40396         Doc# 203       Filed: 04/22/19      Entered: 04/22/19 10:18:58       Page 5 of
                                                        22
1    Property to be Surrendered.

2
      Class       Name of Creditor                           Description of Collateral
3     1K          Towd Point Mortgage Trust 2017-4,          5368-5370 Trask Street, Oakland, Ca. 94601
                  U.S. Bank National Association, as
4
                  Indenture Trustee – Claim 8
5     1L          JP Mortgage Chase Bank, N.A.               2411 6th Street, Berkeley, Ca. 94710
                  Claim 13
6
              Debtor will surrender the above collateral on the Effective Date of the Plan. The
7
     confirmation order will constitute an order for relief from stay. Any secured claim is satisfied in
8
     full through surrender of the collateral. Any deficiency claim is a general unsecured claim
9
     treated in Part 2. Creditors in these classes shall retain their interest in the collateral. These
10
     secured claims are not impaired and are not entitled to vote on confirmation of the Plan.
11
     PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS
12
     Class 2(a). Small Claims.
13

14    Name of Creditor                  Amount of Claim                     Amount to be Paid

15
      Capitol One                       500                                 500
16
      DBE Group                         52                                  52
17
      Credit One Bank                   445                                 445
18

19    Total                             997                                 997

20            This class includes any creditor whose allowed claim is $500 or less, and any creditor in
21   Class 2(b) whose allowed claim is larger than $500 but agrees to reduce its claim to $500. Each
22   creditor will receive on the Effective Date of the Plan a single payment equal to the lesser of its
23   allowed claim or $500.
24            Creditors in this class may not take any collection action against Debtor so long as
25   Debtor is not in material default under the Plan (defined in Part 6(c)). Claimants in this class

                                                       -6-

     Case: 18-40396        Doc# 203      Filed: 04/22/19        Entered: 04/22/19 10:18:58       Page 6 of
                                                      22
1    are impaired and are entitled to vote on confirmation of the Plan, unless their claims are

2    paid in full with interest on the Effective Date of the Plan.

3    Class 2 General Unsecured Claims.

4
         Name of Creditor                            Amount of         Disputed       Amount to         Monthly
                                                     Claim              Y/N           be Paid           Payment for
5                                                                                                       60 months

6        Bank of America 1                           25,923.00         Y              0                 0
7
         Leroy Albert                                94,700            N              94,700            1284
8

9        Navient 2                                   9312              Y              0                 0
10       City of Houston Public Works
         Attn: Effie Green                           1668.86           Y              1668.86           28
11
         4200 Leeland
12
         Houston, Texas 77023
         Fasa Uwhuba
13                                                   6348.23           N              6348.23           106
14
         Total                                       137,952.09                       94329.09          1573.2
15
                 Allowed claims of general unsecured creditors not treated as small claims (including
16
     allowed claims of creditors whose executory contracts or unexpired leases are being rejected
17
     under this Plan) shall be paid as follows:
18
                 Percent Plan. Class 2 creditors will receive 100% of their allowed claim in 60
19
                 installments, beginning on the Effective Date.
20
                 Creditors in this class may not take any collection action against Debtor so long as the
21
                 Debtor is not in material default under the Plan (defined in Part 6(c)).
22

23

24   1
       This claim was disallowed in its entirety on April 11, 2019 [Dkt #200]
     2
       This is a student loan wherein the borrower is the debtor’s niece. The debtor is a co-signer on the underlying note.
25   The debtor’s niece, Ms Annebel Eguagie, is currently making payments on this loan of $168 per month. The loan is
     contractually current, and the debtor will not pay this claim through his chapter 11 plan.

                                                              -7-

     Case: 18-40396           Doc# 203        Filed: 04/22/19        Entered: 04/22/19 10:18:58               Page 7 of
                                                           22
1           Disputed Claims. Debtor shall create a reserve for disputed claims in the amount of the

2    claim unless the claim is estimated for distribution in a different amount under 11 U.S.C.

3    §502(c).

4           Each time Debtor makes a distribution to the holders of allowed claims, Debtor will place

5    into a reserve the amount that would have been distributed to the holders of disputed claims if

6    such claims had been allowed in the full amount claimed. Debtor must file objections to disputed

7    claims no later than 180 days after entry of the confirmation order.

8           If a disputed claim becomes an allowed claim, Debtor must immediately distribute to the

9    claimant from the reserve an amount equal to all distributions due to date under the plan

10   calculated using the amount of the allowed claim. Any funds no longer needed in reserve shall be

11   returned to Debtor

12          This class is impaired and is entitled to vote on confirmation of the Plan. Debtor has

13   indicated above whether a particular claim is disputed.

14   PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS

15   (a) Professional Fees.

16          Debtor will pay the following professional fees in full on the Effective Date, or upon

17   approval by the court, whichever is later.

18          The following professionals have agreed to accept payment over time as follows.

19   Payments will be made on the effective date.

20
      Name and Role of Professional               Estimated          Payment          Number of
21                                                Amount             Amount           Payments
      Marc Voisenat                               $23,000            $23,000          1
22

23
            Professionals may not take collection action against Debtor so long as Debtor is not in

24
     material default under the Plan (defined in Part 6(c)). Estate professionals are not entitled to

25
     vote on confirmation of the Plan.


                                                     -8-

     Case: 18-40396       Doc# 203      Filed: 04/22/19     Entered: 04/22/19 10:18:58      Page 8 of
                                                     22
1    (b) Other Administrative Claims. Debtor will pay other allowed claims entitled to priority under

2    section 503(b) in full on the Effective Date; except expenses incurred in the ordinary course of

3    Debtor’s business or financial affairs, which shall be paid when normally due and payable (these

4    creditors are not listed below). All fees payable to the United States Trustee as of confirmation

5    will be paid on the Effective Date; post-confirmation fees to the United States Trustee will be

6    paid when due.

7            Administrative Creditors may not take any collection action against Debtor so long as

8    Debtor is not in material default under the Plan (defined in Part 6(c)). Administrative

9    claimants are not entitled to vote on confirmation of the Plan.

10
      Name of Administrative Creditor                       Estimated Amount of Claim
11

12

13   (c) Tax Claims. Debtor will pay allowed claims entitled to priority under section 507(a)(8) in
14   full over time with interest (at the non-bankruptcy statutory interest rate) in equal amortizing
15   payments in accordance with section 511 of the Bankruptcy Code. Payments will be made
16   monthly, due on the 1st day of the month, starting the effective date of the plan. To the extent
17   amounts owed are determined to be other than as shown below, appropriate adjustments will be
18   made in the number of payments.
19           Priority tax creditors may not take any collection action against Debtor so long as Debtor
20   is not in material default under the Plan (defined in Part 6(c)). Priority tax claimants are not
21   entitled to vote on confirmation of the Plan.
22
      Name of Creditor                   Estimated          Interest Rate    Payment        Number of
23                                       Amount of                           Amount         Payments
                                         Claim
24
      None
25


                                                      -9-

     Case: 18-40396       Doc# 203      Filed: 04/22/19        Entered: 04/22/19 10:18:58     Page 9 of
                                                     22
1    PART 4:        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

2    (a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes the following executory

3    contracts and/or unexpired leases upon confirmation of this Plan and will perform all pre-

4    confirmation and post-confirmation obligations thereunder. Post-confirmation obligations will

5    be paid as they come due.

6     Name of           Description of           Estimated           Installment       Number of
      Counter-          Contract/Lease           Total Cure          Amount            Installments
7     Party                                      Amount

8

9
     (b) Executory Contracts/Unexpired Leases Rejected. Debtor rejects the following executory
10
     contracts and/or unexpired leases.
11

12    Name of Counter-Party                             Description of Contract/Lease
13    None

14   (c) Executory contracts and unexpired leases not specifically assumed or rejected above will be

15   deemed rejected.

16   PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION

17   (a) Discharge. Debtor shall not receive a discharge of debts until Debtor makes all payments

18   due under the Plan or the court grants a hardship discharge.

19   (b) Vesting of Property. On the Effective Date, all property of the estate and interests of the

20   Debtor will vest in the reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code free

21   and clear of all claims and interests except as provided in this Plan, subject to revesting upon

22   conversion to Chapter 7 as provided in Part 6(f) below.

23   (c) Plan Creates New Obligations. Except as provided in Part 6(d) and (e), the obligations to

24   creditors that Debtor undertakes in the confirmed Plan replace those obligations to creditors that

25   existed prior to the Effective Date of the Plan. Debtor’s obligations under the confirmed Plan


                                                     -10-

     Case: 18-40396      Doc# 203        Filed: 04/22/19 Entered: 04/22/19 10:18:58          Page 10 of
                                                      22
1    constitute binding contractual promises that, if not satisfied through performance of the Plan,

2    create a basis for an action for breach of contract under California law. To the extent a creditor

3    retains a lien under the Plan, that creditor retains all rights provided by such lien under applicable

4    non-Bankruptcy law.

5    PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN

6    (a) Creditor Action Restrained. The confirmed Plan is binding on every creditor whose claims

7    are provided for in the Plan. Therefore, even though the automatic stay terminates on the

8    Effective Date with respect to secured claims, no creditor may take any action to enforce either

9    the pre-confirmation obligation or the obligation due under the Plan, so long as Debtor is not in

10   material default under the Plan, except as provided in Part 6(e) below.

11   (b) Obligations to Each Class Separate. Debtor’s obligations under the Plan are separate with

12   respect to each class of creditors. Default in performance of an obligation due to members of

13   one class shall not by itself constitute a default with respect to members of other classes. For

14   purposes of this Part 6, the holders of all administrative claims shall be considered to be a single

15   class, the holders of all priority claims shall be considered to be a single class, and each non-

16   debtor party to an assumed executory contract or lease shall be considered to be a separate class.

17   (c) Material Default Defined. If Debtor fails to make any payment, or to perform any other

18   obligation required under the Plan, for more than 10 days after the time specified in the Plan for

19   such payment or other performance, any member of a class affected by the default may serve

20   upon Debtor and Debtor’s attorney (if any) a written notice of Debtor’s default. If Debtor fails

21   within 30 days after the date of service of the notice of default either: (i) to cure the default; (ii)

22   to obtain from the court an extension of time to cure the default; or (iii) to obtain from the court a

23   determination that no default occurred, then Debtor is in Material Default under the Plan to all

24   the members of the affected class.

25   (d) Remedies Upon Material Default. Upon Material Default, any member of a class affected by


                                                       -11-

     Case: 18-40396       Doc# 203       Filed: 04/22/19 Entered: 04/22/19 10:18:58              Page 11 of
                                                      22
1    the default: (i) may file and serve a motion to dismiss the case or to convert the case to Chapter

2    7; or (ii) without further order of the court has relief from stay to the extent necessary, and may

3    pursue its lawful remedies to enforce and collect Debtor’s pre-confirmation obligations.

4    (e) Claims not Affected by Plan. Upon confirmation of the Plan, and subject to Part 5(c), any

5    creditor whose claims are left unimpaired under the Plan may, notwithstanding paragraphs (a),

6    (b), (c), and (d) above, immediately exercise all of its contractual, legal, and equitable rights,

7    except rights based on default of the type that need not be cured under section 1124(2)(A) and

8    (D).

9    (f) Effect of Conversion to Chapter 7. If the case is at any time converted to one under Chapter

10   7, property of the Debtor shall vest in the Chapter 7 bankruptcy estate to the same extent

11   provided for in section 348(f) of the Bankruptcy Code upon the conversion of a case from

12   Chapter 13 to Chapter 7.

13   (g) Retention of Jurisdiction. The bankruptcy court may exercise jurisdiction over proceedings

14   concerning: (i) whether Debtor is in Material Default of any Plan obligation; (ii) whether the

15   time for performing any Plan obligation should be extended; (iii) adversary proceedings and

16   contested matters pending as of the Effective Date or specifically contemplated in this Plan to be

17   filed in this court (see Part 7(f)); (iv) whether the case should be dismissed or converted to one

18   under Chapter 7; (v) any objections to claims; (vi) compromises of controversies under Fed. R.

19   Bankr. Pro. 9019; (vii) compensation of professionals; and (viii) other questions regarding the

20   interpretation and enforcement of the Plan.

21   PART 7: GENERAL PROVISIONS

22   (a) Effective Date of Plan. The Effective Date of the Plan is the later of December 31, 2017 or

23   the fifteenth day following the date of the entry of the order of confirmation, if no notice of

24   appeal from that order has been filed. If a notice of appeal has been filed, Debtor may waive the

25   finality requirement and put the Plan into effect, unless the order confirming the Plan has been


                                                      -12-

     Case: 18-40396       Doc# 203      Filed: 04/22/19 Entered: 04/22/19 10:18:58             Page 12 of
                                                     22
1    stayed. If a stay of the confirmation order has been issued, the Effective Date will be the first

2    day after that date on which no stay of the confirmation order is in effect, provided that the

3    confirmation order has not been vacated.

4    (b) Disputed Claim Reserve. Debtor will create a reserve for disputed claims. Each time Debtor

5    makes a distribution to the holders of allowed claims, Debtor will place into a reserve the amount

6    that would have been distributed to the holders of disputed claims if such claims had been

7    allowed in the full amount claimed. If a disputed claim becomes an allowed claim, Debtor shall

8    immediately distribute to the claimant from the reserve an amount equal to all distributions due

9    to date under the plan calculated using the amount of the allowed claim. Any funds no longer

10   needed in reserve shall be returned to Debtor.

11   (c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy Code, Debtor reserves the right

12   to seek confirmation of the Plan despite the rejection of the Plan by one or more classes of

13   creditors.

14   (d) Severability. If any provision in the Plan is determined to be unenforceable, the

15   determination will in no way limit or affect the enforceability and operative effect of any other

16   provision of the Plan.

17   (e) Governing Law. Except to the extent a federal rule of decision or procedure applies, the

18   laws of the State of California govern the Plan.

19   (f) Lawsuits.

20           Debtor believes that causes of action for fraudulent transfers, voidable preferences, or

21   other claims for relief exist against the following parties:

22
              Party              Creditor           Nature of         Amount of          Will Debtor
23                                Y/N                Claim             Claim             Prosecute
                                                                                          Action?
24                                                                                          Y/N

25    None

                                                        -13-

     Case: 18-40396       Doc# 203      Filed: 04/22/19 Entered: 04/22/19 10:18:58            Page 13 of
                                                     22
1    (g) Notices. Any notice to the Debtor shall be in writing, and will be deemed to have been given

2    three days after the date sent by first-class mail, postage prepaid and addressed as follows:

3    Festus E. Ogbeide
     2935 Baywalk Rd.
4    Alameda, CA 94501
5    (h) Post-Confirmation United States Trustee Fees. Following confirmation, Debtor shall
6    continue to pay quarterly fees to the United States Trustee to the extent, and in the amounts,
7    required by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make these payments,
8    Debtor shall file with the court quarterly reports in the form specified by the United States
9    Trustee for that purpose.
10   (i) Deadline for § 1111(b) Election. Creditors with an allowed secured claim can make a timely
11   election under section 1111(b) no later than 14 days before the first date set for the hearing on
12   confirmation of the Plan.
13   Dated: April 22, 2019
14
                                                                             /s/ Festus E. Ogbeide_____
15                                                                                               Debtor

16                                                                        /s/ Marc Voisenat
                                                                                    Attorney for Debtor
17

18

19

20

21

22

23

24

25


                                                     -14-

     Case: 18-40396      Doc# 203      Filed: 04/22/19 Entered: 04/22/19 10:18:58            Page 14 of
                                                    22
1                                          Attorney Certification

2           I, Marc Voisenat, am legal counsel for the Debtor(s) in the above-captioned case and

3    hereby certify the following: (i) the foregoing plan is a true and correct copy of the Individual

4    Chapter 11 Combined Plan and Disclosure Statement promulgated by the Northern District of

5    California, San Francisco Division, on July 30, 2012 (the “Standard-Form Plan”); and (ii) except

6    as specified below, there have been no alterations or modifications to any provision of the

7    Standard-Form Plan.

8           The following provisions of the Standard-Form Plan have been altered or otherwise

9    modified.

10          I declare that the foregoing is true and correct. Executed this 22nd day of April 2019.

11                                                                        /s/ Marc Voisenat
                                                                            Marc Voisenat, Attorney for
12                                                                                              Debtor
13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     -15-

     Case: 18-40396      Doc# 203      Filed: 04/22/19 Entered: 04/22/19 10:18:58            Page 15 of
                                                    22
     Exhibit 1 - Events That Led To Bankruptcy
1
            On or about January 27, 2007, the debtor executed a $575,000 note in favor of Douglas
2
     Sykes (Sykes) payable at 9.5% interest. This note was secured by a deed of trust. The monthly
3
     payment was 4552.08. This note matured on February 1, 2012.
4
            On or about March 10, 2008, the debtor executed a $100,000 note in favor of Sykes.
5
     This note was secured by a deed of trust. The monthly payment was $1002.56. This note
6
     matured on April 1, 2013.
7
            These loans were secured by the real properties located at 2411 6th Street Berkeley, CA
8
     94710 and 5368-5370 Trask Street Oakland, CA 94601
9
            The debtor defaulted on the loan and on February 27, 2015, the parties executed a
10
     forbearance agreement which included the above property and a property located at 62nd Avenue,
11
     Oakland, California. At the time the forbearance agreement was executed, both notes had
12
     matured. The forbearance agreement set forth the default amount at $177,694.50.
13
            As part of the 2015 forbearance agreement, Sykes foreclosed on 62nd Avenue. However,
14
     in August 2015, Sykes rescinded the Trustee’s Deed Upon Sale and title reverted back to the
15
     debtor. The debtor later sold the property in or about September 6, 2017, and paid Sykes
16
     $867,663.16.
17
            Thereafter, a dispute arose over the remaining amount owed Sykes. Sykes scheduled a
18
     non-judicial sale on the real properties located at Trask and Sixth Street. To stop the foreclosure
19
     sale, the debtor filed the above chapter 11 case.
20
            During this case the parties mediated their dispute without success. The dispute was set
21
     for trial earlier this year however, the parties reached an agreement on the amount necessary to
22
     cure Syke’s default.
23
            In order to make Trask and Sixth Street marketable, the debtor family contributed almost
24
     $30,000 towards repairs, labor and supplies. In addition, the debtor’s friend Leroy Albert
25


                                                     -16-

     Case: 18-40396         Doc# 203   Filed: 04/22/19 Entered: 04/22/19 10:18:58            Page 16 of
                                                    22
     contributed approximately $17,700 towards the rehabilitation of both Trask and Sixth Street. The
1
     debtor has no agreement with the family members or Mr. Albert to repay these monies through
2
     his chapter 11 plan. These contributions are set forth in the debtor’s operating reports.
3
            The debtor was unable to timely perform under the agreement and the Trask and Sixth
4
     Street properties were lost in foreclosure on November 5, 2018.
5
            The debtor is the trustee of the “Donna Rae Pittman Trust” The trust owned the real
6
     property located at 3851 Madrone Avenue, Oakland, California (the “Property) The Property has
7
     a value of $800,000 and is currently encumbered by a first mortgage in the amount of $300,000.
8
     The debtor has the power to refinance the Property under the terms of the trust. The debtor
9
     intends on obtaining a loan of approximately $150,000 from this Property within the next six
10
     months to be used to fund his chapter 11 plan.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      -17-

     Case: 18-40396      Doc# 203      Filed: 04/22/19 Entered: 04/22/19 10:18:58                Page 17 of
                                                    22
     Exhibit 2 - What Creditors Would Receive if the Case Were Converted to a Chapter 7
1
     Real Property #1: [904 Wilson Ave., Richmond, CA 94805]
2
       Fair Market          Liens           Cost of        Resulting        Amt of        Net
3         Value                              Sale         Income Tax       Exemption    Proceeds

4
      $475,000        1st - 437,000      43,0000          72500        0               0
5
     Real Property #2: [3856 West Street Emeryville, CA 94608]
6
       Fair Market          Liens           Cost of        Resulting        Amt of        Net
7         Value                              Sale         Income Tax       Exemption    Proceeds

8     $750,000        1st – 374,000      37000            150000       0               189000

9
     Real Property #3: [3035 Chapman Street Oakland, CA 94601]
10     Fair Market          Liens           Cost of        Resulting        Amt of        Net
          Value                              Sale         Income Tax       Exemption    Proceeds
11

12    $650,000        1st. – 280,000     65000            18750        0               136250

13                    2nd – 150,000
14
     Real Property #4: [6580 Longwalk Drive Oakland, CA 94611]
15    Fair Market          Liens            Cost of        Resulting    Amt of            Net
         Value                               Sale         Income Tax   Exemption        Proceeds
16

17    $900,000       1st – 714,500       71,000           91125        0               23375

18   Real Property #5: [12206 Ormandy Street Houston, Tx]
19    Fair Market          Liens            Cost of        Resulting    Amt of            Net
         Value                               Sale         Income Tax   Exemption        Proceeds
20
      $80,000        1st – 30,000        8000             3750         0               29387
21

22                   2nd - 1507

23
                     3rd – 6283.84
24                   4th - 1073
25


                                                   -18-

     Case: 18-40396     Doc# 203       Filed: 04/22/19 Entered: 04/22/19 10:18:58          Page 18 of
                                                    22
     Personal Property:
1
        Description         Liquidation    Secured Claim          Amt of           Net Proceeds
                               Value                             Exemption
2
      Cash                1200            0                  0                 1200
3     Checking            2000            0                  0                 1500
      2008 Toyota         6000            0                                    6000
4     Camry
      Household           3000            0                  3000              0
5     Furnishings
      Electronics         1000            0                  1000              0
6
      Clothes             1000            0                  1000              0
7     Jewelry             100             0                  100               0
      Appraisal           0               0                  0                 0
8     License
      Office              1500            0                  1500              0
9     Equipment
      Seifert &           0               0                  0                 0
10
      Festus
11    Enterprise
      (40% interest)
12    GAO                 0               0                  0                 0
      Associates
13    Total               15300           0                                    8700
14
      Net Proceeds of Real                         $386,712
15    Property and Personal
      Property
16    Recovery from Preferences /                  0
      Fraudulent Conveyances
17    Chapter 7 Administrative                     0
      Claims
18    Chapter 11 Administrative                    23,000
      Claims
19
      Priority Claims
20    Chapter 7 Trustee Fees                       9,000
      Chapter 7 Trustee’s
21    Professionals
      NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                             3547122
22    CREDITORS
23
      Estimated Amount of Unsecured Claims                                     $120,252.09
24    Percent Distribution to Unsecured Creditors Under Proposed Plan                    100%
      Percent Distribution to Unsecured Creditors Under Liquidation Analysis             100%
25


                                                  -19-

     Case: 18-40396       Doc# 203    Filed: 04/22/19 Entered: 04/22/19 10:18:58        Page 19 of
                                                   22
1    Exhibit 3 - Monthly Income and Expenses
2
     Income –                                                                      Amount
3    Gross Business Income                                                     5500
     Positive Cash Flow on Investment Property (Exhibit 5, Line A)             1932
4
     One Time Family Contribution                                              150,000
5    A. Total Monthly Income                                                   7432

6    Expenses                                                                      Amount
     Includes Plan Payments on Secured Claims for Residence
7    Payroll Taxes and Related Withholdings                                    0
     Retirement Contributions (401k, IRA, PSP)                                 0
8
     Shelter Expenses (rent/mortgage, insurance, taxes, utilities)             3800
9    Household Expenses (food)                                                 200
     Transportation Expenses (car payments, insurance, fuel)                   640
10   Personal Expenses (e.g. recreation, clothing, laundry, medical)           150
     B. Total Monthly Expenses                                                 4790
11
     C. Disposable Income (Line A - Line B)                                    2642
12
     Plan Payments                                                                 Amount
13   Plan Payments Not Included in Calculating Disposable Income
     Priority Claims                                                          0
14   Classes1E, 1F, 1G, 1H,1I and 1M                                          879
     General Unsecured Creditors                                              1573
15
     D. Total Plan Payments                                                   2452
16
     E. Plan Feasibility (Line C - Line D)                                     $190
17   (Not feasible if less than zero)

18

19

20

21

22

23

24

25


                                                    -20-

     Case: 18-40396      Doc# 203     Filed: 04/22/19 Entered: 04/22/19 10:18:58    Page 20 of
                                                   22
1    Exhibit 4 - Effective Date Feasibility

2
                                                                       Amount       Amount
3

4     A. Projected Total Cash on Hand on Effective Date                         27000

5
      Payments on Effective Date
6     Administrative Expenses Claims                               23000
7     Priority Claims                                              0

8     Classes 1E, 1F, 1G, 1H, 1I, 1M                               1573
      Small Claims (Class 2a)                                      997
9
      General Unsecured Creditors                                  879
10
      B. Total Payments on Effective Date                                       26449
11
      C. Net Cash on Effective Date (Line A - Line B)                           551
12    (Not feasible if less than zero)

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                  -21-

     Case: 18-40396     Doc# 203       Filed: 04/22/19 Entered: 04/22/19 10:18:58   Page 21 of
                                                    22
1    Exhibit 5 - Investment Property Analysis

2    Properties with Positive Monthly Cash-Flow:

3    Real Property #1 Income: [904 Wilson Avenue Richmond, CA 94805]
        Rental         Mortgage       Insurance      Property      Other        Net Income
4
       Income           (PITI)                         Taxes     Expenses
5    1850           1301           Incl           Incl         250             300

     Real Property #2 Income: [3856 West Street Emeryville, CA 94608]
6
         Rental        Mortgage       Insurance      Property         Other     Net Income
7       Income          (PITI)                         Taxes        Expenses
      4000          1726           Incl           Incl            250          2024
8
     Real Property #3 Income: [6580 Longwalk Drive Oakland, CA 94611]
9        Rental        Mortgage       Insurance     Property        Other       Net Income
        Income          (PITI)                        Taxes       Expenses
10
      3200          2148           Incl          Incl           250            802
11
     Real Property #4 Income: [12206 Ormandy Street Houston, Tx]
12       Rental        Mortgage      Insurance       Property       Other       Net Income
        Income          (PITI)                        Taxes        Expenses
13    800           404            100           200             80            16
14

15   A. Total Positive Cash Flow                                               $3142

16   Properties with Negative Monthly Cash-Flow:
17   Real Property #5 Income: [3035 Chapman Street Oakland, CA 94601]
         Rental        Mortgage       Insurance      Property       Other       Net Income
18
        Income          (PITI)                         Taxes      Expenses
19    2400          3588           Incl           Incl                         -1188

20

21    B. Total Negative Cash Flow                                                -1188

22

23

24

25


                                                -22-

     Case: 18-40396    Doc# 203     Filed: 04/22/19 Entered: 04/22/19 10:18:58       Page 22 of
                                                 22
